DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsusaka et al. US 2010/0087955 (“Tsusaka”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Tsusaka discloses:

an obtaining unit that obtains physical information of a worker indicating a variation with time of a posture of the worker at work (e.g., [0068], [0171], [0165]);
a storage for storing physical information of the worker obtained when the worker works in a stable posture (e.g., Fig. 7, [0168], [0171]);
a detection unit that detects a difference between a magnitude of the variation with time indicated by the physical information obtained and a magnitude of a variation with time indicated by the physical information stored in the storage (e.g., [0095], [0130], [0187]); and
a determination unit that determines from the detected difference whether to change an amount of controlling the drive unit (e.g., [0100], [0201]).
2.	The control device according to claim 1, wherein the physical information includes information of the worker indicating a variation with time of an amount of movement of the worker at work (e.g., [0171], [0165]).  
3.	The control device according to claim 1, wherein the determination unit includes an estimation unit that determines from the difference a degree of a load on the worker, and, from a result of a determination made by the estimation unit, determines whether to change the amount of controlling the drive unit (e.g., [0201]).
4.	The control device according to claim 1, wherein when the obtaining unit has obtained the physical information, the detection unit detects a difference between a feature value of the obtained physical information and a feature value of the physical information stored in the storage (e.g., Fig. 7, [0095], [0187]).
5.	The control device according to claim 1, wherein 
6.	The control device according to claim 1, further comprising an accumulation unit that accumulates in the storage the physical information of the worker obtained when the worker works in the stable posture (e.g., Fig. 7, [0168], [0171]).  
7.	A system comprising:
a drive unit comprised by a production line (e.g., Fig. 2, [0159]);
a sensor comprised by the production line and sensing a posture of a worker at work (e.g., Fig. 2, [0165]); and
a control device that controls the drive unit (e.g., Fig. 2, [0159]), the control device including
an obtaining unit that obtains physical information from the sensor indicating a variation with time of the posture (e.g., [0068], [0171], [0165]),
a storage for storing physical information of the worker obtained when the worker works in a stable posture (e.g., Fig. 7, [0168], [0171]),
a detection unit that detects a difference between a magnitude of the variation with time indicated by the physical information obtained and a magnitude of a variation with time indicated by the physical information stored in the storage (e.g., [0095], [0130], [0187]), and
a determination unit that determines from the detected difference whether to change an amount of controlling the drive unit (e.g., [0100], [0201]).  

obtaining physical information of the worker indicating a variation with time of a posture of the worker at work (e.g., [0068], [0171], [0165]);
detecting a difference between a magnitude of the variation with time indicated by the physical information obtained and a magnitude of a variation with time of a posture of the worker indicated by physical information of the worker obtained when the worker works in a stable posture (e.g., [0095], [0130], [0187]); and
determining from the detected difference whether to change an amount of controlling the drive unit (e.g., [0100], [0201]).  
9.	A non-transitory computer-readable medium storing program for causing a computer to perform a method for controlling a drive unit comprised by a production line, the computer including a storage for storing physical information of a worker indicating a variation with time of a posture of the worker at work in a stable posture (e.g., Fig. 7, [0168], [0171]), the method comprising:
obtaining physical information of the worker indicating a variation with time of a posture of the worker at work (e.g., [0068], [0171], [0165]);
detecting a difference between a magnitude of the variation with time indicated by the physical information obtained and a magnitude of the variation with time indicated by the physical information stored in the storage (e.g., [0095], [0130], [0187]); and
determining from the detected difference whether to change an amount of controlling the drive unit (e.g., [0100], [0201]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        

02/27/21